DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/18/2017. It is noted, however, that applicant has not filed a certified copy of the 201711361938.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the limitation “repeating the above operation to obtain output features of all points on all pointwise convolution output channels” (emphasis added). This limitation renders the claim indefinite because it’s unclear which one (or more) of the previously recited operations (e.g. reading, performing, storing, etc.) is referenced by “the above operation”. For the purposes of examination, “the above operation” will be understood as referencing the previously recited “storing” as it appears to be the applicant’s intent.
Claim 3 recites the limitation “repeating the above operations” (emphasis added). This limitation renders the claim indefinite because it’s unclear which of the previously recited operations (e.g. reading, performing, storing, etc.) is referenced by “the above operations”. For the purposes of examination, “the above operations” will be understood as referencing the previously recited “performing the depthwise convolution calculations” as it appears to be the applicant’s intent.
Claim 7 recites the limitation “repeating the above operations” (emphasis added). This limitation renders the claim indefinite because it’s unclear which of the previously recited operations (e.g. depthwise convolution, multiplication, accumulation, etc.) is referenced by “the above operations”. For the purposes of examination, “the above operations” will be understood as referencing the previously recited “respectively performing multiplication” and “respectively performing accumulation” as it appears to be the applicant’s intent.
Claim 10 recites the limitation “repeating the above operations” (emphasis added). This limitation renders the claim indefinite because it’s unclear which of the previously recited operations (e.g. depthwise convolution, pointwise convolution, etc.) is referenced by “the above operations”. For the purposes of examination, “the above operations” will be understood as referencing the previously recited “performing the pointwise convolution calculations” as it appears to be the applicant’s intent.
Claim 11 recites the limitation “repeating the above operations” (emphasis added). This limitation renders the claim indefinite because it’s unclear which of the previously recited operations (e.g. reading, depthwise convolution, pointwise convolution, etc.) is referenced by “the above operations”. For the purposes of examination, “the above operations” will be understood as referencing the previously recited “reading intermediate feature values”, “reading weight values”, “respectively performing the pointwise convolution”, and “respectively performing accumulation calculations” as it appears to be the applicant’s intent.
Claim 12 recites “the third predetermined number m’ of depthwise convolution output channels” and “the fourth predetermined number n pointwise convolution kernels” as several locations within the claim. These limitations render the claim indefinite because there is insufficient antecedent basis for these limitations in the claim. However, claim 11 introduces these terms and provides proper antecedent basis for these limitations. Therefore, it appears to the examiner that claim 12 depending from claim 10 is typographical error and claim 12 is intended to depend from claim 11. Thus, claim 12 will be understood as depending from claim 11, thereby clarifying the antecedent basis, for the remainder of the examination.
Claim 15 recites the limitation “repeating the above operations” (emphasis added). This limitation renders the claim indefinite because it’s unclear which of the previously recited operations (e.g. reading, depthwise convolution, pointwise convolution, etc.) is referenced by “the above operations”. For the purposes of examination, “the above operations” will be understood as referencing the previously recited “performing the pointwise convolution calculations” and “respectively performing accumulation calculations” as it appears to be the applicant’s intent.
Claim 16 recites the limitation “repeating the above operations” (emphasis added). This limitation renders the claim indefinite because it’s unclear which of the previously recited operations (e.g. reading, depthwise convolution, pointwise convolution, etc.) is referenced by “the above operations”. For the purposes of examination, “the above operations” will be understood as referencing the previously recited “performing the pointwise convolution calculations” as it appears to be the applicant’s intent.
Claims 2, 4-6, 8-9, 13-14, and 17-19 depend from one or more of claims 1, 3, 7, 10-12, 15, and 16 and rejected for incorporating, and failing to correct, the defects of claims 1, 3, 7, 10-12, 15, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 , 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., U.S. Patent Application Publication No. 2018/0137406, (herein Howard) in view of Li et al., “A High Performance FPGA-based Accelerator for Large-Scale Convolutional Neural Networks” (herein Li).

Regarding claims 1 and 20, taking claim 1 as exemplary, Howard teaches a method for convolution calculation in a neural network, comprising: 
reading an input feature map, depthwise convolution kernels and pointwise convolution kernels from a memory [Input data includes feature map F, depthwise convolution kernel K, and pointwise convolution kernel. Howard at paragraph 91-92. Data is stored memory 114. Howard at paragraphs 49-50; FIG. 1A.]  
performing depthwise convolution calculations and pointwise convolution calculations according to the input feature map, the depthwise convolution kernels and the pointwise convolution kernels to obtain output feature values of a first predetermined number p of points on all pointwise convolution output channels [Depthwise convolutions and pointwise convolutions are performed on the input data to obtain output features (i.e. on a predetermined number of p points). Howard at paragraphs 91-92, 94, 101; Table 1; FIG. 4B & 4C]; 
Furrther regarding claim 20, Howard teaches an electronic device, comprising: a processor; and a memory having computer program instructions stored therein, when executed by the processor, making the processor to perform the method of convolution calculation above [User computing device 102 comprises a processor 112 and memory 114 storing instructions.118. Howard at paragraphs 49; Fig. 1A]. 
Howard doesn’t teach: that the data used (i.e. an input feature map, depthwise convolution kernels and pointwise convolution kernels) is from a dynamitic random access memory (DRAM); storing the output feature values of a first predetermined number p of points on all pointwise convolution output channels into an on-chip memory, wherein the first predetermined number p is determined according to at least one of available space in the on-chip memory, a number of the depthwise convolution calculation units, height and width, and channel number dimensions of the input feature map; repeating the above operation to obtain output feature values of all points on all pointwise convolution output channels.
In the same field of neural networks, Li teaches reading input data for a neural network form a dynamitic random access memory (DRAM) [Li at section V(A); Fig. 12]. Li teaches that the DRAM speed/bandwidth enables the matching of the processing speed with the data sending speed [Li at section V(A)], thereby increasing system performance. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Howard’s memory to be DRAM, as taught by Li, in order supply enough speed/bandwidth to supply the necessary data, thereby increasing performance.
Li also teaches storing the output feature values of a first predetermined number p of all output channels into an on-chip memory, wherein the first predetermined number p is determined according to at least one of available space in the on-chip memory, a number of the depthwise convolution calculation units, height and width, and channel number dimensions of the input feature map; repeating the above operation to obtain output feature values of all output channels [Batched based processing is used, storing output features for a portion of the output features in on-chip BRAM, wherein the batch size is determined according to the BRAM size. Li at section IV(B), 5th paragraph; section IV(C), 3rd paragraph; section IV(E), 3rd paragraph; FIGS. 7 & 11]. Producing/storing output features for a number of output channels and repeating until all output features are produced/stored – a process known as batch-based computing – reduces the required memory bandwidth [Li at section IV(B), 5th paragraph, section IV(D)]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective, to modify convolutional processing of Howard to use the batch-based computing that stores output features in on-chip memory of Li, thereby, storing the output feature values of a first predetermined number p of points on all pointwise convolution output channels into an on-chip memory, wherein the first predetermined number p is determined according to at least one of available space in the on-chip memory, a number of the depthwise convolution calculation units, height and width, and channel number dimensions of the input feature map; repeating the above operation to obtain output feature values of all points on all pointwise convolution output channels in order 

Regarding claim 2, Howard, as modified, teaches the method of claim 1 wherein the performing step comprises: 
performing the depthwise convolution calculations according to the input feature map and the depthwise convolution kernels to obtain intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels [Depthwise convolution is performed on input and kernels, thereby obtaining intermediate values on the output channels. See Howard at paragraphs 91-92, 102; FIGS. 4 & 5]; and 
performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels and the pointwise convolution kernels, to obtain the output feature values of the first predetermined number p of points on all pointwise convolution output channels [Pointwise convolution is performed on the intermediate values output from the depthwise convolution. See Howard at paragraphs 91, 94, 102; FIGS. 4 & 5].


Regarding claim 10, Howard, as modified, teaches the method of claim 2 wherein performing the pointwise convolution calculations according to intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels and the pointwise convolution kernels, to obtain output feature values of the first predetermined number p of points on all pointwise convolution output channels comprises: 
performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels and weight values on all pointwise convolution channels in a fourth predetermined number n of pointwise convolution kernels, respectively, to obtain output feature values of the first predetermined number p of points on a fourth predetermined number n of pointwise convolution output channels corresponding to the fourth predetermined number n of pointwise convolution kernels [Pointwise convolution is performed on the intermediate values output from the depthwise convolution. See Howard at paragraphs 91, 94, 102; FIGS. 4 & 5]; and 
repeating the above operations by performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels and weight values of a next fourth predetermined number n of pointwise convolution kernels on all pointwise convolution channels, respectively, until obtaining output feature values of the first predetermined number p of points on all pointwise convolution output channels [Depthwise spearable convolution is a repetative process, proceeding until all the convolutions – depthwise and corresponding pointwise calculations - are performed. See Howard at paragraphs 85 and 92; FIG. 4. Therefore, the pointwise convolution is repeatable on the next points of intermediate values. See Howard at paragraphs 91, 94, 102; FIGS. 4 & 5].


Allowable Subject Matter
Claims 3-9 and 11-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, doesn’t teach or suggest (in combination with all other features of the respective claim): 
“performing the depthwise convolution calculations according to the input feature map and the depthwise convolution kernels, to obtain intermediate feature values of the first predetermined number p of points on a second predetermined number m of depthwise convolution output channels, wherein the second predetermined number m is determined according to a number of depthwise convolution calculation units and the first predetermined number p” as recited in claim 3;
“reading intermediate feature values of the first predetermined number p of points on a third predetermined number m' of depthwise convolution output channels from the intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels; reading weight values of a fourth predetermined number n of pointwise convolution kernels on a corresponding third predetermined number m' of pointwise convolution channels corresponding to the intermediate feature values of the first predetermined number p of points on the third predetermined number m' of depthwise convolution output channels; respectively performing the pointwise convolution calculations on the intermediate feature values of the first predetermined number p of points on the third predetermined number m' of depthwise convolution output channels with the weight values on the corresponding third predetermined number m' of pointwise convolution channels in the fourth predetermined number n of pointwise convolution kernels, to obtain current pointwise convolution partial sums of the first predetermined number p of points on the fourth predetermined number n of pointwise convolution output channels corresponding to the fourth predetermined number n of pointwise convolution kernels; respectively performing accumulation calculations on the current pointwise convolution partial sums of the first predetermined number p of points on the fourth predetermined number n of pointwise convolution output channels corresponding to the fourth predetermined number n of pointwise convolution kernels and previous accumulation calculation results of the first predetermined number p of points, to generate current accumulation calculation results of the first predetermined number p of point, wherein the third predetermined number m' and the fourth preset number n are determined according to a number of pointwise convolution calculation units and the first predetermined number p” as recited in claim 11;
“performing the pointwise convolution calculations according to intermediate feature values of the first predetermined number p of points on a third predetermined number m' of depthwise convolution output channels and weight values of all pointwise convolution kernels on a corresponding third predetermined number m' of pointwise convolution channels, respectively, to obtain a current pointwise convolution partial sums of the first predetermined number p of points on all pointwise convolution output channels; respectively performing accumulation calculations on the current pointwise convolution partial sums of the first predetermined number p of points on all pointwise convolution output channels and previous accumulation calculation results of the first predetermined number p of points, to generate current accumulation calculation results of the first predetermined number p of points; and repeating the above operations . . .  until all of the intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels completing pointwise convolution calculations and accumulation calculations, final accumulation calculation results of the first predetermined number p of points being the output feature values of the first predetermined number p of points on all pointwise convolution output channels” as recited in claim 15.
Claims 4-8, 12-14, and 16-19 depend from claims 3, 11, and 15, respectively, and are considered allowable for at least the reasons given above regarding claims 3, 11, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Han et al., “EIE: Efficient Inference Engine on Compressed Deep Neural Network”, teaches an deep neural network accelerator (DNN) that is able to store large DNNs fully in on-chip SRAM using compression.
Qiu et al., “Going Deeper with Embedded FPGA Platform for Convolutional Neural Network”, teaches convolutional neural network (CNN) accelerator that uses quantization and performs tiling on the input feature maps in order store them in on-chip memory.
Guo et al., “Software-Hardware Codesign for Efficient Neural Network Acceleration”, teaches a CNN accelerator that stores input feature maps in an input buffer shared by a plurality of processing elements that each comprise convolvers, an adder tree, an activation function unit, and an pooling unit. 
Chen et al., “Eyeriss: An Energy-Efficient Reconfigurable Accelerator for Deep Convolutional Neural Networks”, teaches a CNN accelerator comprising a spatial architecture of processing elements that uses a processing dataflow, called row stationary (RS), to reconfigures the computation mapping in order to optimize local data reuse and reduce memory accesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123